DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 November 2022 has been entered.

Status of Application, Amendments, and/or Claims
3.	The Amendment and Request for Continued Examination filed 14 November 2022 has been received and entered in full.  Claims 1-4, 7, 10-12, 21-22, 29, 32-33, 57 and 62-63 have been amended, claims 5-6, 8-9, 56 and 58-61 have been cancelled, and claims 64-67 have been added. Newly added claims 64-67 will be examined as they fit under the rubric of the elected invention. Claims 30-33 are withdrawn from consideration as being drawn to non-elected species. Therefore, claims 1-4, 7, 10-12, 21-22, 29-33, 57 and 62-67 are pending, and claims 1-4, 7, 10-12, 21-22, 29, 57 and 62-67 and the subject of this Office Action.
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 14 November 2022 has been considered by the examiner.

Withdrawn Objections and/or Rejections
6.	The rejection of claims 1-12, 21-22, 29-31 and 33 for reciting an improper Markush as set forth at pp. 5-6 of the previous Office action (mailed 14 July 2022) is withdrawn in view of Applicant’s amendment of claims 1-4, 7, 10-12, 21-22, 29 and 33, and cancellation of claims 5-6 and 8-9 (filed 14 November 2022).
7.	The rejection of claims 3-4 and 7 under 35 U.S.C. 112(b) as set forth at pg. 7 of the previous Office action (mailed 14 July 2022) is withdrawn in view of Applicant’s amendment of said claims (filed 14 November 2022).
8.	The rejection of claims 5-6, 8-9 and 58-61 under 35 U.S.C. 112(a) as set forth at pp. 8-12 of the previous Office action (mailed 14 July 2022) is moot in view of Applicant’s cancellation of said claims (filed 14 November 2022).

Maintained and/or New Objections and/or Rejections
Specification
9.	Applicant’s attempt to amend the specification to provide a new incorporation statement is noted but not compliant.  Such amendment cannot be accepted, as the only means for correcting this deficiency is submitting a substitute specification. (See Official Gazette, Notices 08 November 2005, available at https://www.uspto.gov/web/offices/com/sol/og/2005/week45/og200545.htm).
This requirement was reaffirmed in an Official Gazette issued by the Office on May 14, 2019.  Specifically, the notification stated:

“A Substitute Specification is Required for Certain Amendments: Applicants are reminded that if a reply to a notice sent by OPAP necessitates changes to the specification (excluding the claims or abstract), then the notice will require applicant to submit an amendment in the form of a substitute specification in compliance with 37 CFR 1.121(b) (3) and 37 CFR 1.125. Such an amendment to the specification cannot be made by way of replacement paragraph or replacement section under 37 CFR 1.121 (b)(1) or (b)(2). The only format for an amendment to the specification useable for pre-grant publication purposes is a substitute specification. See MPEP Section 714.01(e).” (See Official Gazette, 1462 Off. Gaz. Pat. Office 121 (14 May 2019)).

Furthermore, it is noted that the file referenced in the amendment does not much the file size that was submitted (See image below).


    PNG
    media_image1.png
    89
    722
    media_image1.png
    Greyscale


Improper Markush
10.	Claim 22 is rejected on the judicially-created basis that is contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex Parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping include embodiments of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The claim is directed to a composition comprising a fusion protein, further comprising a Wnt polypeptide, a Norin polypeptide, or a Wnt signaling agonist molecule. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: the various compounds recited in claim 22 share no structural similarity, and therefore there is no substantial structural feature and a common use that flows from the substantial structural feature. In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31 (a)(1) (emphasis provided).

Claim Rejections - 35 USC § 112, 1st Paragraph
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 1-4, 7, 10-12, 21-22, 29, 57 and 62-63 remain rejected, and newly added claims 64-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The basis for this rejection is set forth at pp. 8-12 of the previous Office action (mailed 14 July 2022).
13.	The claims are drawn quite broadly to a tissue-specific Wnt ("Wingless-related integration site" or "Wingless and Int-l" or "Wingless-Int") signal enhancing molecule, or a pharmaceutically acceptable salt thereof, comprising (a) a first domain comprising two modified R-spondin 2 polypeptides, or fragments thereof comprising the furin 1 domain of the modified R-spondin 2 polypeptide, wherein the first domain specifically binds one or more-transmembrane E3 ubiquitin ligases, wherein the one or more transmembrane E3 ubiquitin ligases are Zinc and Ring Finger 3 (ZNRF3) and Ring Finger Protein 43 (RNF43), and (b) a second domain comprising an Immunoglobulin G (IgG) antibody; wherein the second domain specifically binds a tissue-specific cell surface molecule, wherein the molecule increases Wnt signaling in the tissue comprising the tissue-specific cell surface molecule, wherein the tissue- specific cell surface molecule is an asiloglycoprotein receptor 1 (ASGR1, and wherein the IgG antibody comprises two heavy chain polypeptides and two light chain polypeptides, wherein the modified R-spondin 2 polypeptides are joined to the heavy chain polypeptides or the light chain polypeptides of the IgG antibody.  The claims also recite a composition comprising said fusion protein, further comprising a Wnt polypeptide (elected species), a Norin polypeptide, or a Wnt signaling agonist molecule, or wherein the Wnt polypeptide is a mammalian polypeptide or a functional variant or fragment thereof. The claims also recite wherein the modified R-spondin 2 polypeptide, or fragment thereof comprises amino acid substitutions at positions corresponding to amino acids 105 and 109 of human R-spondin 2 of SEQ ID NO:2, or further comprises at least one amino acid substitution at one or more positions, wherein the one or more positions correspond to amino acids 58, 76, 77, 86, 91, and 121 of human R-spondin 2 of SEQ ID NO:2. The claims also recite wherein the molecule comprises a) two polypeptides having at least 95% identity to SEQ ID NO:72 and two polypeptides having at least 95% identity to SEQ ID NO:74; b) two polypeptides having at least 95% identity to SEQ ID NO:78 and two polypeptides having at least 95% identity to SEQ ID NO:80; c) two polypeptides having at least 95% identity to SEQ ID NO:72 and two polypeptides having at least 95% identity to SEQ ID NO:86; d) two polypeptides having at least 95% identity to SEQ ID NO:78 and two polypeptides having at least 95% identity to SEQ ID NO:94; or e) two polypeptides having at least 95% identity to SEQ ID NO:72 and two polypeptides having at least 95% identity to SEQ ID NO:80. Thus, the claims are drawn to a genus of polypeptide molecules that are defined only by a partial structure and a desired function. 
14.	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claims is a partial structure and a desired function.  While the specification provides adequate written description for particular Wnt signaling enhancing molecules that are defined the amino acid sequence for the first and second binding domains that increase Wnt signaling, it does not provide adequate written description for a commensurate number of the species of Wnt signaling enhancing molecules encompassed by the claims which recite “modified R-spondin 2 polypeptides” and variants of the ASGR1 antibody having as little as 90% sequence identity in the light and heavy chains.  Specifically, while the Specification discloses a Wnt signaling enhancing molecules having a first domain comprising an anti-ASGR antibody light chain and fusion of an anti-ASGR1 antibody heavy chain and a mutant Rspo2 (F105A/R and F109A) that binds ASGR1 and increases Wnt signaling (See Example 15; Figure 19B), it does not provide adequate written description for a commensurate number of the species of Wnt signaling enhancing molecules encompassed by the claims that also exhibit these activities. The distinguishing characteristics of the claimed genus are not described.  The only adequately described species are a Wnt signaling enhancing molecules having a first domain comprising an anti-ASGR1 antibody light chain and fusion of an anti-ASGR1 antibody heavy chain and a mutant Rspo2 (F105A/R and F109A).  Accordingly, the specification does not provide adequate written description of the claimed genus.
15.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116).
16.	With the exception of the Wnt signaling enhancing molecule referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed molecules, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The nucleic acid itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
17.	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
18.	Therefore, only the Wnt signaling enhancing molecule referred to above, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).


Response to Arguments
19.	Applicant’s arguments as they pertain to the rejections have been fully considered but are not persuasive for the following reasons.
20.	Applicant argues at pp. 10-11 of the response (filed 14 November 2022) that the application as filed has established a strong correlation between function and structure of the claimed matter, pointing specifically to Example 5 at paragraph [00228] and Example 10 at paragraph [00234] of the Specification. Applicant further argues at pg. 9 of the response that new claims 56-63 encompass molecules that specifically bind to certain cell surface molecules, pointing to Examples 1-3, 8 and 14-15 of the Specification. 
21.	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons. Applicant's citation of relevant case law at pp. 10-11 of the response is noted.  The Examiner takes no issue with the case law. In order to provide adequate written description and evidence of possession of a claimed genus of fusion proteins/antibodies, the specification must provide sufficient distinguishing identifying characteristics of the genus of compounds. However, the specification fails to provide any critical structural features to adequately describe the genus of fusion proteins that have the recited functions. The courts have held that:
“[A] sufficient description of a genus… requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).

22.	The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Id. The Amgen decision will be added to the MPEP in due course.

23.	In the instant case, claim 1 broadly encompasses a fusion protein that comprises a modified R-spondin polypeptide, or a fragment, and an ASGR1 antibody. The claim does not require any particular structure of the modified R-spondin 2 polypeptide, only that is comprises the furin 1 domain. There is no indication of how the R-spondin 2 polypeptide is modified. Furthermore, claim 3 recites wherein the polypeptide is modified at positions 105 and 109, and claim 7 recites further modifications at six more positions. The claims also broadly encompass a fusion protein comprising an IgG antibody having at least 90% sequence identity to a particular amino acid sequence. As in Amgen, it is not disputed here that the specification enables one of skill in the art to make and use fusion proteins comprising ASGR1 antibodies meeting all the functional limitations of the claims. It is reasonable to expect that such fusion proteins could be found using the guidance that is provided in the specification. Thus, the claims are enabled, but as noted in Amgen v. Sanofi, this is not enough to meet the written description requirement. While Examples 5, 10 and 15 noted by Applicant are clearly described, the claims are not so limited and encompass a “modified” first domain and variants of the second domain of the claimed fusion proteins. While one skilled in the art could recognize the various sequences that are encompassed, one skilled in the art could not clearly recognize or visualize what amino acid residues can be changed in the first and second domains without effecting antigen binding and/or effecting the claimed function. While Table 1 set forth examples of particular amino acid substitutions in the R-spondin 2 protein, the Specification does not provide adequate written description for the breadth of “modified” R-spondin 2 polypeptides set forth in the claims. The art recognizes that function cannot be predicted from structure alone (Skolnick et al., 2000, Trends in Biotech. 18(1):34-39, especially p. 36 at Box 2).
24.	The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. It is well-known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  Given that hundreds of unique antibody structures may bind a single antigen, a single species, or small group of related species, cannot be representative of all the antibodies that bind to the same antigen. Furthermore, it is well established in the art that the amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen- binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff, et al. (PNAS, 1982. Vol. 79, page 1979; cited by Applicant). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 
25.	Given the large genus of fusion proteins comprising “modified R-spondin 2 proteins and ASGR1 antibodies comprising variations in the light and heavy chains encompassed by the claims, and the unpredictability of the structure of large number of fusion proteins that could have the recited functions, the instant specification does not describe representative examples to support the full scope of the claims. One of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species of fusion proteins to describe the claimed genus.

Summary

26.	No claim is allowed.


Advisory Information

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JON M LOCKARD/
Examiner, Art Unit 1647
December 13, 2022